Citation Nr: 0034114	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung condition, 
claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to service connection for a lung 
condition due to asbestos exposure.

This case was originally before the Board in November 1998, 
at which time it remanded the case back to the RO.  At that 
time, as new evidence had been submitted by the veteran 
without waiver of RO review of that evidence, review by the 
RO and issuance of a Supplemental Statement of the Case 
(SSOC) were necessary prior to appellate adjudication.  
Subsequently, in September 1999, the case was again before 
the Board.  The case was again remanded to the RO in 
September 1999 for additional development, to include the 
scheduling of a VA pulmonary examination for the veteran.  

A hearing was held before a local hearing officer at the RO 
in February 1996.  


REMAND

The veteran and his accredited representative claim, in 
essence, that service connection for a respiratory disorder, 
claimed as due to inservice asbestos exposure.  In addition, 
as pointed out as part of an Appellant's Brief submitted by 
the veteran's representative to the Board in December 2000, 
it is argued that medical opinions rendered in 2000 from VA 
physicians, to be discussed below, provide a sound basis for 
the grant of service connection as to the claim currently on 
appeal.  

Initially, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board observes that the veteran, as shown as part of a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, dated in September 1994, cited the name of a private 
physician from whom he had received treatment for, 
apparently, asbestos exposure.  The physician, Dr. N. 
McGowin, was shown to be affiliated with L.V. Stabler 
Memorial Hospital located in Greenville, Alabama.  The RO is 
shown to have sought to obtain medical records from Stabler 
Memorial Hospital (Stabler) in October 1994.  Medical records 
were subsequently received indicating treatment received by 
the veteran at Stabler Memorial Hospital from Dr. McGowin.  
However, these records are not shown to make mention of 
asbestos exposure.  

A VA Medical Certificate dated in September 1994 contains a 
diagnosis of exposure to asbestos.  A VA pulmonary function 
test report dated in September 1994 is shown to include 
diagnoses of moderate to severe "COPD" [chronic obstructive 
pulmonary disease] and history of asbestos exposure.  Another 
VA Medical Certificate, dated in January 1995, includes 
diagnoses of COPD and asbestos exposure.  

The veteran's representative, as noted as part of a July 1999 
Informal Hearing Presentation, points out that while the 
veteran has conceded that he was exposed to asbestos 
following his service separation, argues that the initial and 
direct exposure during the veteran's period of active service 
was by far the most damaging.

Pursuant to a September 1999 Board remand, the veteran was to 
be afforded a pulmonary examination.  The examiner was 
requested to "provide a medical opinion addressing whether 
or not any found lung condition, including chronic 
obstructive pulmonary disease, is related to asbestos 
exposure during service."  (emphasis added).  

Review of a VA respiratory examination report dated in 
February 2000 shows that the veteran gave a history of 
asbestos exposure during World War II while aboard a Navy 
ship.  A diagnosis of COPD was provided.  The examiner opined 
that "[a]s far as etiology goes, it could be a possibility 
of his exposure to asbestos during the service, and also 
history of smoking, [which the veteran] quit in 1988.  Both 
of these factors can be components of the chronic obstructive 
pulmonary disease, for example, smoking can aggravate any 
underlying possibility caused by the asbestosis for the 
chronic obstructive pulmonary disease."  An X-ray report, 
also dated in February 2000, shows a diagnosis of 
"probable" bibasilar focal interstitial fibrosis.  

A March 2000 VA pulmonary function test report includes a 
history of asbestos exposure while a merchant seaman for 26 
years and 3 years in the Navy.  Asbestosis was diagnosed.  

An addendum to the February 2000 examination report is also 
of record.  This addendum, dated in April 2000, and noted to 
have been completed by a different physician than who 
examined the veteran in February 2000, indicates that while 
the smoking the veteran did prior to quitting in 1988 most 
likely contributed to the COPD, it was as likely as not that 
the asbestos exposure may also have significantly contributed 
to the restrictive component (shown on pulmonary functioning 
testing [PFT] in September 1994) and the decreased CO2 
diffusing capacity shown on March 2000 PFT testing.  The 
physician added that COPD in this case is as likely as not to 
be related to the asbestos exposure due to asbestos fibers' 
deleterious effect on the lungs.  

The Board finds that in view of the facts of this case that 
another VA medical opinion would be of assistance.  
Specifically, the Board finds that it is appropriate that a 
more detailed opinion as to the etiology of the veteran's 
current respiratory-related problems is required in this 
instance.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for respiratory-
related problems, including COPD, since 
March 2000.  After securing the necessary 
release, the RO should obtain these 
records.  All records obtained should be 
added to the claims folder.  

2.  The RO should arrange for the VA 
physician who supplied the April 2000 
addendum, to again review the veterans 
claims folder, to include the February 
2000 examination report.  The physician 
is requested in an addendum to provide an 
opinion as to whether it is as least 
likely as not that the veteran's 
currently diagnosed COPD and asbestosis 
is related to exposure to asbestos during 
the veteran's period of active service, 
as opposed to his conceded postservice 
exposure.  If the physician deems 
additional examinations and/or tests are 
required, they should be conducted.

3.  If the previously referenced VA 
examiner is unavailable, a VA examination 
by a specialist in respiratory disorders 
should be performed in order to determine 
the nature, severity, and etiology of any 
lung and/or pulmonary disorder.  All 
tests indicated, to include X-rays, are 
to be conducted at this time.  If a 
diagnosis of a lung and/or pulmonary 
disorder is made, it is requested that 
the examiner render an opinion as to 
whether it is as least likely as not that 
the disorder(s) is related to active 
service, to include the inservice 
asbestos exposure claimed by the veteran 
to have occurred during his active duty.  
The examiner should also be requested to 
comment on the April 2000 VA addendum 
findings and opinions.  The claims folder 
and a copy of this Remand must be made 
available to and thoroughly reviewed by 
the examiner prior to the examination.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  The RO should then readjudicate the 
issue in appellate status.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a SSOC in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


